Citation Nr: 1022660	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  09-39 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

B. Garcia, Law Clerk



INTRODUCTION

The Veteran, who is the appellant, served on active duty, to 
include the period from April 1989 to December 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated May 2009, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

The Veteran has not requested a Board hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.

REMAND

The Veteran contends that he suffers from diabetes mellitus, 
as secondary to his service-connected hypertension.  Service 
connection for hypertension has been in effect since January 
1996.  Upon review of the evidence, the Board finds that 
additional development is necessary to adequately adjudicate 
the claim.

The Veteran's service treatment records are void of any 
treatment for or complaint of symptoms of diabetes mellitus 
during service.  The medical evidence of record shows a 
history of diabetes mellitus, including treatment at the VA 
Medical Center in Spokane, Washington (VA Spokane).  The 
first VA Spokane outpatient treatment record noting diabetes 
is from November 2007, although it is a follow-up 
appointment, indicating an earlier diagnosis of diabetes 
mellitus.  A January 1999 medical record from a private 
physician, B.A. Dirks, M.D., includes a negative diagnosis of 
diabetes mellitus.  

The Veteran has not been afforded the opportunity for a VA 
examination on the relevant question of whether the diagnosed 
diabetes mellitus was caused or aggravated by the service-
connected hypertension.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), he 
VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability; the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, or with 
another service-connected disability; and the record does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West Supp. 2009); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran contends that his currently 
diagnosed diabetes mellitus is secondary to his service-
connected hypertension.  He also contends that being 
overweight in service contributed to his diabetes.  There is 
no medical evidence on record regarding the etiology of the 
Veteran's diabetes mellitus.  Therefore, the Board finds that 
a VA medical examination and a medical opinion are needed.

Accordingly, the case is REMANDED for the following action:

1.	Provide VCAA notice on the theory of 
secondary service connection for diabetes 
mellitus, as secondary to the service-
connected hypertension.

2.	The RO/AMC should schedule the 
Veteran for a VA examination to determine 
the etiology of the diagnosed diabetes 
mellitus.  The relevant documents in the 
claims folder should be made available to, 
and should be reviewed by, the examiner.  
After a review of the relevant history, 
and an examination of the Veteran, the VA 
examiner should specifically offer the 
following opinions:

a.	Is it at least as likely as not 
that the Veteran's diabetes mellitus 
is related to service, to include 
obesity and overweight problems noted 
repeatedly in service?

b.	Is it at least as likely as not 
that the Veteran's diabetes mellitus 
is proximately due to or the result 
of the service-connected 
hypertension?

c.	Is it at least as likely as not 
that the service-connected 
hypertension aggravated the 
nonservice-connected diabetes 
mellitus?  The examiner should 
identify the baseline level of 
severity of the diabetes mellitus 
prior to the onset of aggravation, or 
by the earliest medical evidence 
created at any time between the onset 
of aggravation and the receipt of 
medical evidence establishing the 
current level of severity.  If some 
of the increase in severity of the 
diabetes mellitus is due to natural 
progress, the examiner should 
identify the degree of increase in 
severity due to natural progression.

Please note that the term "as likely 
as not" does not mean within the 
realm of possibility.  Rather it 
means that the weight of the medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as to find against 
causation.  "More likely" and "as 
likely" support the contended 
relationship; "less likely" weighs 
against a causal relationship.  
Please answer the questions posed 
with use of "as likely," "more 
likely," or "less likely" language.

The examiner should provide all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached.  
The rationale should include 
discussion of the service treatment 
records, the January 1999 medical 
record from B.A. Dirks, M.D, the VA 
treatment records for diabetes 
mellitus from VA Spokane dated 
November 2007 and November 2008, and 
the Veteran's contentions that his 
diabetes mellitus is secondary to his 
service-connected hypertension.

3.	Thereafter, the RO/AMC should 
readjudicate the claim of service 
connection for diabetes mellitus, 
including as secondary to service-
connected hypertension in light of the 
additional evidence obtained.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to 
appear and participate in any scheduled VA examination(s), as 
failure to do so may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


